    Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 1 of 23



                     IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION

UNITED STATES OF AMERICA                     )
                                             )
                v.                           )             CR 213-016
                                             )
SCHELLA HOPE                                 )
                                             )

   GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
  MOTION TO AMEND HER MOTION FOR COMPASSIONATE RELEASE

      Defendant Schella Hope moves to amend her original motion for

compassionate release based upon the COVID-19 pandemic. (Doc. 212.) However,

Hope fails to establish that she has first exhausted her administrative remedies as to

her COVID-19 claim. Further, Hope continues to fail to allege any qualifying medical

condition, as required under U.S.S.G. § 1B1.13, supporting an extraordinary and

compelling reason justifying release.     Therefore, the United States respectfully

requests that this Court deny Hope’s motion.

                                Factual Background

      In September 2013, the grand jury returned a 59-count superseding indictment

charging Hope with various health care fraud, money laundering, and aggravated

identity theft violations. (PSR ¶ 3.) At trial, a jury convicted Hope of all remaining

counts.1 (PSR ¶ 4.) Although the court granted Hope bond after the jury’s guilty

verdicts, it subsequently revoked her bond due to a violation. (PSR ¶ 5.)

      The presentence investigation report (PSR) calculated that, based on Hope’s


      1   On the first day of trial, the government dismissed Count 55. (PSR ¶ 4.)
    Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 2 of 23



fraudulent Medicaid billing activities, the total financial loss attributable to her

health care fraud was over $4.3 million. (PSR ¶ 27.) The PSR assessed a total offense

level of 40. (PSR ¶ 40.) This included a two-level enhancement for obstruction of

justice under U.S.S.G. § 3C1.1 because she testified falsely at trial and also attempted

to threaten or intimidate one of the witnesses from her trial. (PSR ¶¶ 33-34, 48, 57.)

She also received a two-level enhancement under U.S.S.G. § 3A1.1(b)(1) because her

health care fraud involved vulnerable victims. (PSR ¶ 46.) With a criminal history

category I, Hope’s advisory guidelines range was 292 to 365 months’ imprisonment,

plus another 24 months’ imprisonment consecutive on the aggravated identity theft

convictions. (PSR ¶ 94.) On May 19, 2014, the district court varied downward,

sentencing Hope to a total of 192 months’ imprisonment, with over $4.3 million in

restitution. (Doc. 170.)

      Hope’s convictions and sentences were affirmed on appeal. See United States

v. Hope, 608 F. App’x 831 (11th Cir. 2015). Subsequently, Hope moved to vacate her

convictions under 28 U.S.C. § 2255, but was denied by the district court. See Hope v.

United States, No. CV 215-169, 2017 WL 105720 (S.D. Ga. Jan. 10, 2017) (adopting

magistrate court’s report and recommendation, 2016 WL 6699147 (S.D. Ga. Nov. 16,

2016)). In August 2018, Hope requested that this Court allow her to be placed on

home confinement or probation. (Doc. 206.) In support, she alleged many of the same

physical ailments she complains about in her present motion. (Doc. 206.) The district

court denied her motion, explaining that “[t]hese issues were taken into consideration

at the time the Court imposed her sentence of 192 months, which was below the



                                           2
    Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 3 of 23



recommended Sentencing Guideline range . . . .” (Doc. 208.)

      Hope originally moved for compassionate release in February 2020. (Doc. 209.)

While she exhausted her administrative remedies prior to filing that motion, her

original requests to BOP were not based on COVID-19. (Doc. 209.) The United States

opposed her motion. (Doc. 210.) Hope’s original motion remains pending. She now

moves to amend her original motion to include the COVID-19 pandemic as a

justification for her early release. (Doc. 212.)

      Hope is currently incarcerated at Carswell FMC located in Fort Worth, Texas

with a projected release date of August 22, 2027.2

                                    Legal Analysis

      A. Statutory Background

      The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act on December 21, 2018, provides in part:

      (c) Modification of an Imposed Term of Imprisonment.—The court may
      not modify a term of imprisonment once it has been imposed except
      that—

      (1) in any case—

      (A) the court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant’s facility,
      whichever is earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with or without

      2 BOP Inmate Locator, available at https://www.bop.gov/inmateloc/ (last
visited May 11, 2020). Projected release date indicates release from BOP custody and
may not reflect date by which BOP will consider defendant for placement in a halfway
house, a residential reentry center or home confinement.

                                            3
    Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 4 of 23



      conditions that does not exceed the unserved portion of the original term
      of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction . . .

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

Further, 28 U.S.C. § 994(t) provides: “The Commission, in promulgating general

policy statements regarding the sentencing modification provisions in section

3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied and a

list of specific examples. Rehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason.” Accordingly, the relevant policy statement

of the Commission is binding on the Court. See Dillon v. United States, 560 U.S. 817,

827 (2010) (where 18 U.S.C. § 3582(c)(2) permits a sentencing reduction based on a

retroactive Guidelines amendment, “if such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission,” the Commission’s pertinent

policy statements are binding on the court).3



      3  Prior to the passage of the First Step Act, while the Commission policy
statement was binding on the Court’s consideration of a motion under § 3582(c)(1)(A),
such a motion could only be presented by BOP. The First Step Act added authority
for an inmate herself to file a motion seeking relief, after exhausting administrative
remedies, or after the passage of 30 days after presenting a request to the warden,
whichever is earlier.

       Under the law, the inmate does not have a right to a hearing. Rule 43(b)(4) of
the Federal Rules of Criminal Procedure states that a defendant need not be present
where “[t]he proceeding involves the correction or reduction of sentence under Rule
35 or 18 U.S.C. § 3582(c).” See Dillon, 560 U.S. at 827-28 (observing that, under Rule
43(b)(4), a defendant need not be present at a proceeding under Section 3582(c)(2)
                                           4
    Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 5 of 23



      The Sentencing Guidelines policy statement appears at § 1B1.13, and provides

that the Court may grant release if “extraordinary and compelling circumstances”

exist, “after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that

they are applicable,” and the Court determines that “the defendant is not a danger to

the safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).” Critically, in application note 1 to the policy statement, the Commission

identifies the “extraordinary and compelling reasons” that may justify compassionate

release. See United States v. Wilkes, 464 F.3d 1240, 1245 (11th Cir. 2006)

(“Commentary and Application Notes of the Sentencing Guidelines are binding on

the courts unless they contradict the plain meaning of the text of the Guidelines.”

(internal quotation marks omitted)). The note provides as follows:

      1. Extraordinary and Compelling Reasons.—Provided the defendant
      meets the requirements of subdivision (2) [regarding absence of danger
      to the community], extraordinary and compelling reasons exist under
      any of the circumstances set forth below:

      (A)    Medical Condition of the Defendant.—

             (i)    The defendant is suffering from a terminal illness (i.e., a
             serious and advanced illness with an end of life trajectory). A
             specific prognosis of life expectancy (i.e., a probability of death
             within a specific time period) is not required. Examples include
             metastatic solid-tumor cancer, amyotrophic lateral sclerosis
             (ALS), end-stage organ disease, and advanced dementia.

             (ii)   The defendant is—

                    (I)    suffering from a serious physical or medical
                    condition,



regarding the imposition of a sentencing modification).


                                            5
    Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 6 of 23



                     (II)  suffering from a serious functional or cognitive
                     impairment, or

                     (III) experiencing deteriorating physical      or   mental
                     health because of the aging process,

                     that substantially diminishes the ability of the defendant
                     to provide self-care within the environment of a
                     correctional facility and from which he or she is not
                     expected to recover.

      (B)      Age of the Defendant.—The defendant (i) is at least 65 years old;
      (ii) is experiencing a serious deterioration in physical or mental health
      because of the aging process; and (iii) has served at least 10 years or 75
      percent of his or her term of imprisonment, whichever is less.

      (C)    Family Circumstances.—

             (i)   The death or incapacitation of the caregiver of the
             defendant’s minor child or minor children.

             (ii)   The incapacitation of the defendant’s spouse or registered
             partner when the defendant would be the only available caregiver
             for the spouse or registered partner.

      (D)   Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C).

For its part, consistent with note 1(D), BOP promulgated Program Statement

5050.50,4   available     at    https://www.bop.gov/policy/progstat/5050_050_EN.pdf,

amended effective January 17, 2019, to set forth its evaluation criteria.

      In general, the defendant has the burden to show circumstances meeting the

test for compassionate release. See United States v. Saldana, — F. App’x —, 2020 WL

1486892, at *4 (10th Cir. 2020) (“[O]ur cases require the movant to show that §



      4 Hereafter   referred to as “PS 5050.50.”
                                           6
    Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 7 of 23



3582(c) authorizes relief for the court to have jurisdiction.”); see also United States v.

Heromin, No. 11-550, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019) (citing United

States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)). As the terminology in the

statute makes clear, compassionate release is “rare” and “extraordinary.” See United

States v. Willis, No. 15-3764, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (citations

omitted).

      B. BOP’s response to the COVID-19 pandemic.

      For the benefit of the Court, an initial statement regarding the COVID-19

situation is warranted. Putting aside the ultimate untimeliness of Hope’s motion to

amend, the Government is certainly sensitive to the issues presented by the COVID-

19 pandemic, and, along with BOP, is monitoring the situation constantly. The

Government does not minimize the concern or the risk. BOP has taken aggressive

action to mitigate the danger and is taking careful steps to protect inmates’ and BOP

staff members’ health. As the situation changes, BOP will continue take action to

attempt to protect all inmates and staff members, including those who may be more

susceptible to adverse results due to age and existing ailments. Inmates will receive

equal and fair consideration based on their facility, health concerns, and other

applicable factors as the situation evolves.

      BOP began planning for potential coronavirus transmissions in January 2020.

At that time, the agency established a working group to develop policies in

consultation with subject matter experts in the Centers for Disease Control (CDC),

including by reviewing guidance from the World Health Organization (WHO).



                                            7
    Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 8 of 23



      On March 13, 2020, BOP announced that it was implementing the Coronavirus

(COVID-19) Phase Two Action Plan (“Action Plan”) in order to minimize the risk of

COVID-19 transmission into and inside its facilities. The Action Plan comprises

several preventive and mitigation measures, including screening staff and all new

BOP inmates and quarantining where appropriate; suspending volunteer access;

restricting contractor access to BOP facilities except for essential services; assessing

stockpiles of food, medicine and sanitation supplies; establishing quarantine areas;

placing a 30-day hold on all social visits but increasing detainees’ telephone allowance

to 500 minutes per month; placing a 30-day hold on legal visits except on a case-by-

case basis where the attorney will be first screened for infection; stopping of inmates

between facilities for at least 30 days (exceptions for medical treatment and other

exigencies); canceling staff travel and training; and requiring wardens at BOP

facilities to modify operations to maximize social distancing, such as staggering meal

and recreation times.

      On March 18, 2020, the BOP implemented Phase Three Action Plan for

locations that perform administrative services, which followed Department of Justice

(DOJ), Office of Management and Budget (OMB) and Office of Personnel

Management (OPM). On March 26, 2020, the BOP implemented Phase Four Action

Plan, which revised preventive measures for all institutions by updating its

quarantine and isolation procedures to require all newly admitted inmates to BOP,

whether in a sustained community transition area or not, be assessed using a

screening tool and temperature check. These procedures apply to all new intakes,



                                           8
    Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 9 of 23



detainees, commitments, writ returns from judicial proceedings, and parole violators,

regardless of their method of arrival. In addition, asymptomatic inmates are placed

in quarantine for a minimum of 14 days or until cleared by medical staff.

Symptomatic inmates are placed in isolation until they test negative for COVID-19

or are cleared by medical staff as meeting CDC criteria for release from isolation.

      Effective April 1, 2020, BOP implemented Phase Five Action Plan in response

to a growing number of quarantine and isolation cases, to further mitigate the risk of

exposure and spread of COVID-19. Phase Five provides that: (1) for a 14-day period,

inmates in every institution were secured in their assigned cells/quarters to decrease

the spread of the virus based on health concerns; and (2) BOP would coordinate with

the United States Marshals Service (USMS) to significantly decrease incoming

movement.5 On April 13, 2020, the Director of BOP ordered the implementation of

Phase 6, which extended all measures from Phase 5 until May 18, 2020. On April 23,

2020, BOP announced that they recently received additional equipment allowing

them to expand COVID-19 testing, which BOP was prioritizing at select facilities

experiencing widespread transmission. On May 7, 2020, BOP announced that it was

substantially expanding its testing, starting with detention and quarantine sites,

using new equipment provided by the U.S. Department of Health and Human

Services.




      5   Further    details    regarding  these   efforts   are  available at:
https://www.bop.gov/resources/news/20200313_covid-19.jsp and at a regularly
updated resource page: https://www.bop.gov/coronavirus/index.jsp.

                                          9
      Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 10 of 23



        In addition, on March 26, 2020, the Attorney General directed the Director of

BOP, upon considering the totality of the circumstances concerning each inmate, to

prioritize the use of statutory authority to place prisoners in home confinement. That

authority includes the ability to place an inmate in home confinement during the last

six months or 10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and

to move to home confinement those elderly and terminally ill inmates specified in 34

U.S.C. § 60541(g). Further, Section 12003(b)(2) of the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), Pub. L. No. 116-136, enacted on March 27,

2020, permits BOP, if the Attorney General finds that emergency conditions will

materially affect the functioning of the BOP, to “lengthen the maximum amount of

time for which the Director is authorized to place a prisoner in home confinement

under the first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate.” On April 3, 2020, the Attorney General issued a

memorandum directing BOP to “immediately maximize appropriate transfers to

home confinement of all appropriate inmates held at FCI Oakdale, FCI Danbury, FCI

Elkton, and at other similarly situated BOP facilities where COVID-19 is materially

affecting operations.” See Memorandum from the Attorney General to the Director of

the       Bureau      of    Prisons      (Apr.     3,     2020),      available     at

https://www.justice.gov/file/1266661/download (last visited Apr. 6, 2020). As a result,

BOP implemented the Attorney General’s directive. See Update on COVID-19 and

Home Confinement: BOP continuing to aggressively screen potential inmates,

available at https://www.bop.gov/resources/news/20200405_covid19_home_



                                          10
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 11 of 23



confinement.jsp (last visited Apr. 13, 2020). BOP has increased home confinement by

over 40 percent since March and has further increased its screening under the

Attorney General’s memo. See id. As part of this process, BOP is screening and

reviewing all inmates automatically to determine which ones meet the criteria

established by the Attorney General, meaning prisoners do not have to apply to be

considered for home confinement. See id. Based on the Attorney General’s directive,

BOP has placed an additional 2,431 inmates on home confinement so far,

representing       an       increase       of       86.1      percent.6             See

https://www.bop.gov/coronavirus/index.jsp (last visited May 11, 2020).

      Taken together, these measures are designed to sharply mitigate the risks of

COVID-19 transmission in a BOP institution, and reflect a careful, evidence-based

approach that not only provides an overall strategy, but also allows BOP to respond

to the specific challenges faced by particular facilities and inmates. BOP professionals

will continue to monitor this situation and adjust its practices as necessary to

maintain the safety of prison staff and inmates while also fulfilling its mandate of

incarcerating all persons sentenced or detained based on judicial orders. Accordingly,

the Government does not advocate action by judges in individual cases that do not

involve immediate risk to that particular inmate.




      6 As of May 11, 2020, 3,379 inmates and 250 BOP staff members nationwide
have tested positive. BOP COVID-19 resource page, available at
https://www.bop.gov/coronavirus/index.jsp (last visited May 11, 2020). Additionally,
656 inmates and 279 staff members have recovered. See id. BOP has reported 49
COVID-19 related deaths nationwide. See id.
                                          11
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 12 of 23



      C. Hope has not demonstrated              that   she   first   exhausted      her
         administrative remedies.

         1. Hope does not demonstrate that she attempted to exhaust her
            administrative remedies in regards to her COVID-19 claim.

      In this case, Hope’s request to amend should be dismissed because she has not

established that she fully exhausted all administrative rights to appeal a failure of

the BOP to bring a motion on her behalf, or that 30 days have lapsed from the receipt

of such a request by the warden of Hope’s facility—based on the COVID-19 pandemic.

The risk that COVID-19 presents generally is well acknowledged, but BOP has an

effective administrative process in place to determine how best to respond to the risk

each individual inmate faces.      Just like any other situation, the exhaustion

requirement allows BOP to apply that process in a timely, professional, orderly and

fair manner, without giving preferential treatment to inmates who prematurely rush

to the courts. As discussed below, courts have already emphasized the requirement

for inmates to go through the BOP process first before seeking judicial remedies.

      Although Hope did exhaust her administrative remedies as to her original

request, she cannot piggyback this new COVID-19 claim onto her original motion

and, thus, sidestep the requirement of § 3582(c)(1)(B). See United States v. Mollica,

No. 14-329, 2020 WL 1914956, at *6 (N.D. Ala. Apr. 20, 2020) (“While Ms. Mollica

properly pursued administrative relief before she filed her first motion for

compassionate release based on her transabdominal mesh and fibroid, she has

provided no indication that she exhausted her administrative remedies regarding her

complaint about COVID-19. Therefore, she cannot properly bring her motion to this



                                         12
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 13 of 23



court.”). As to the COVID-19 claim, Hope has not shown that the warden ultimately

denied her request, that she exhausted her administrative appellate remedies or that

30 days passed since submitting her compassionate release request to BOP. As a

result, Hope has not shown, as is her burden, that she submitted a valid

administrative request triggering the statutory 30-day deadline, let alone fully

exhausted her administrative remedies. See United States v. Currie, No. CR 107-077,

2020 U.S. Dist. LEXIS 70148, at *1 (S.D. Ga. Apr. 21, 2020) (“The Court finds that

Currie has not fully exhausted his administrative remedies because he failed to

respond to the BOP’s request for additional information to support his claim.” (citing

United States v. Howard, No. 4:15-CR-00018-BR, 2019 WL 7041860, at *3 (E.D.N.C.

Dec. 20, 2019))); see also United States v. Harris, No. 12-140, 2020 WL 1969951, at *1

(M.D. Fla. Apr. 24, 2020) (“Even if Harris submitted the document, he did not provide

the Warden with the required minimum information like where he will live, how he

will support himself, where he will receive medical treatment, and how he will pay

for treatment if released.”).

       Because Hope failed to meet her burden demonstrating that she has

exhausted her administrative remedies for her COVID-19 claim as required under 18

U.S.C. § 3582(c)(1)(A), this Court currently is without jurisdiction and must dismiss

her motion to amend. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“As

noted, Raia failed to comply with § 3582(c)(1)(A)’s exhaustion requirement: BOP has

not had thirty days to consider Raia’s request to move for compassionate release on

his behalf, and there has been no adverse decision by BOP for Raia to



                                         13
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 14 of 23



administratively exhaust within that time period . . . .”); see also United States v.

Dowlings, No. CR 413-171, 2019 WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019)

(“Defendant has not shown that he requested compassionate release from the Bureau

of Prisons or exhausted his administrative remedies.”); United States v. Estrada

Elias, No. 06-96, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019) (“The present

motion is not brought by the Director of the Bureau of Prisons and it does not appear

that Elias has exhausted his administrative remedies. . . . Accordingly, his request

for compassionate release will be denied.”).

      In Raia, the defendant argued that he faced a “heightened risk of serious

illness or death from the [COVID-19] virus” because he was 68-years old and suffered

from Parkinson’s Disease, diabetes and heart problems. See Raia, 954 F.3d at 596.

The Third Circuit recently explained, despite this, that it would be futile to remand

the defendant’s compassionate release issue back to the district court because he had

not yet exhausted his administrative remedies. See id. at 597.       As particularly

relevant in this case, the Court of Appeals emphasized:

      We do not mean to minimize the risks that COVID-19 poses in the
      federal prison system, particularly for inmates like Raia. But the mere
      existence of COVID-19 in society and the possibility that it may spread
      to a particular prison alone cannot independently justify compassionate
      release, especially considering BOP’s statutory role, and its extensive
      and professional efforts to curtail the virus’s spread.

Id. Other courts have applied similar reasoning in enforcing the exhaustion

requirement and in denying motions for compassionate release based on general

COVID-19 allegations. See United States v. Pope, No. CR 216-024, 2020 WL 1956510,

at *1 (S.D. Ga. Apr. 23, 2020) (holding in COVID-19 context that because defendant

                                          14
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 15 of 23



failed to exhaust administrative remedies the court did not have jurisdiction to decide

compassionate release motion); see also United States v. Gagne, No. 3:18-cr-242

(VLB), 2020 WL 1640152, at *4 (D. Con. Apr. 2, 2020) (denying compassionate release

motion, where defendant filed supplemental briefing on risk of complications from

COVID-19, because she did not exhaust administrative remedies and did not present

“information to show that her specific medical conditions, medications, and conditions

of confinement at FCI Danbury are inclined to uniquely and adversely affect her to

the degree sufficient to establish ‘extraordinary and compelling’ reasons”); United

States v. Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1, 2020)

(finding defendant failed to exhaust administrative remedies, failed to demonstrate

extraordinary and compelling reasons for a sentence modification, and presented no

evidence that BOP’s plan to address the pandemic would not adequately protect

inmates); United States v. Garza, No. 18-CR-1745-BAS, 2020 WL 1485782, at *2 (S.D.

Cal. Mar. 27, 2020) (finding that “decisions as to which prisoners should be released

because of the COVID-19 epidemic are better left to the [BOP] and its institutional

expertise”); United States v. Eberhart, No. 13-cr-00313-PJH-1, 2020 WL 1450745, at

*2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure to COVID-

19 do not meet the criteria for extraordinary and compelling reasons for a reduction

in sentence set forth in the Sentencing Commission’s policy statement on

compassionate release, U.S.S.G. § 1B1.13.”); United States v. Gileno, No. 19-161, 2020

WL 1307108, at *4 (D. Conn. Mar. 19, 2020) (denying relief where defendant had not

shown that BOP’s plan was inadequate to manage the pandemic within his facility,



                                          15
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 16 of 23



or that his facility was unable to adequately treat him).

      2. BOP designation of inmates to home confinement, including under
         the CARES Act, is effectuated under a different statute, and
         evaluated differently than requests for reduction-in-sentence for
         compassionate release.

      In her motion, Hope mentions that she believes she qualifies for home

confinement under the CARES Act and the Attorney General’s memoranda. (Doc.

212 at 2.) “It is important to understand that a request for home confinement under

the CARES Act is different than a reduction-in-sentence (RIS) request based upon

compassionate release.”    See United States v. Allen, No. CR 214-024, 2020 WL

2199626, at *1 (S.D. Ga. May 6, 2020). According to BOP legal counsel, BOP is

utilizing its authority under 18 U.S.C. § 3623(c)(2) and 34 U.S.C. § 60541—not the

compassionate release provision of 18 U.S.C. § 3582(c)— to effectuate the Attorney

General’s March 26, 2020 and April 3, 2020 memoranda.           See Allen, 2020 WL

2199626, at *1.

      Under § 3623(c)(2) and § 60541, it is BOP’s responsibility to compute a

prisoner’s sentence, including home confinement designation. See Gonzalez v. United

States, 959 F.2d 211, 212 (11th Cir. 1992), abrogated on other grounds by Santiago-

Lugo v. Warden, 785 F.3d 467 (11th Cir. 2015); Clay v. Henderson, 524 F.2d 921, 924

(5th Cir. 1975) (“[T]he Board of Prisons, through the Attorney General, possesses the

absolute authority, absent a showing of abuse of discretion, to designate the place of

a prisoner’s confinement and to administer transfer matters.”); see also United States

v. Lovelace, No. 12-402, 2014 WL 4446176, at *2 (N.D. Ga. Sept. 2014) (“[T]he Court

has no authority to grant Defendant’s request and order the Bureau of Prisons to

                                          16
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 17 of 23



release Defendant to a halfway house.” (citing 18 U.S.C. §§ 3621(b) & (b)(5))). These

statutes “do not authorize a federal court to order the BOP to release a prisoner . . .

.” See United States v. Calderon, — F. App’x —, 2020 WL 883084, at *1 (11th Cir.

Feb. 24, 2020) (explaining that under § 60541(g)(1)(A) the Attorney General “may”

release eligible elderly offenders, and district court was without jurisdiction to grant

relief); United States v. Lynn, No. 89-72, 2019 WL 3082202, at *3 (S.D. Ala. July 15,

2019) (“Congress has made the decision whether to place a prisoner in home

confinement pursuant to Section 60541(g) exclusively that of the Attorney General

and BOP, not the courts.”). Thus, under those statutes, BOP can administratively

determine the inmate’s place of confinement—including home confinement—without

seeking authority from the district court (and, in fact, the district court is precluded

from doing so). See United States v. Mabe, No. 15-133, 2020 U.S. Dist. LEXIS 66269,

at * (E.D. Tenn. Apr. 15, 2020) (“However, the CARES Act places decision making

authority solely within the discretion of the Attorney General and the Director of

Prisons. . . . This Court therefore does not have the power to grant relief under Section

12003 of the CARES Act.”).

      On the other hand, 18 U.S.C. § 3582(c)(1)(A), U.S.S.G. § 1B1.13 & app. n. 1,

and PS 5050.50 address compassionate release requests. This statute, guideline, and

program statement involve a different procedure and analysis than § 60541(g) and §

3623(c)(2). See, e.g., Lynn, 2019 WL 3082202, at *3 (explaining that “Section 60541(g)

addresses home confinement, not release under Section 3582(c)(1)(a)”). Importantly,

as part of the compassionate-release RIS process, the inmate requests that the



                                           17
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 18 of 23



Director of the BOP file a motion for compassionate release on his behalf in the

district court. See 18 U.S.C. § 3582(c)(1)(A); PS 5050.50. Where a compassionate

release request is granted by the court, “the Warden of the institution where the

inmate is confined shall release the inmate forthwith.” PS 5050.50 at 14 (citing 28

C.F.R. § 571.62(b)). This is why, before agreeing to an RIS, BOP requires an inmate

to have a release plan, and also requires an evaluation of the risk to the community.

See id. at 3, 12. In short, when an inmate requests an RIS based upon compassionate

release, he is asking BOP to agree to file a motion on his behalf with the district court.

      Here, the Court does not have the ability to place Hope in home confinement—

that is left to BOP’s discretion. As such, Hope has not provided evidence that she

submitted a request to BOP that triggered the 30-day deadline under § 3582(c)(1)(A).

Yet, even if the Court were to consider her request as a compassionate release

request, she still did not exhaust the 30-day requirement required by statute.

Accordingly, this Court is without jurisdiction to grant compassionate release on this

basis. See Allen, 2020 WL 2199626, at *1 (“These statutes do not authorize a federal

court to order the BOP to release a prisoner.”).

      D. Hope has not established a qualifying medical condition.

      Moreover, for the same reasons stated in the Government’s original response

(Doc. 210.) Hope has not provided evidence of a medical condition that qualifies as an

“extraordinary and compelling reason” for compassionate release under §

3582(c)(1)(A) and U.S.S.G. § 1B1.13, particularly in regards to the effects of COVID-

19. The statute and the Guidelines commentary make clear that compassionate



                                           18
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 19 of 23



release for extraordinary and compelling reasons is limited to medical, elderly, or

family circumstances. See Saldana, 2020 WL 1486892, at *3-*4 (where defendant

argued for compassionate release based on his claim he was no longer a guidelines

career offender based on new caselaw, holding court did not have jurisdiction to

release because that claim did not satisfy one of the specific categories of § 3582(c)).7

Because Hope fails to provide evidence of a qualifying medical reason or a qualifying

family reason, as is her burden, this Court should dismiss her motion. See United

States v. Lotts, No. 08-1631, 2020 WL 835298, at *4 (D.N.M. Feb. 20, 2020)

(“Defendant has not submitted affidavits or medical records documenting his health

conditions or additional evidence in support of his Motion. Consequently, the Court

will not grant Defendant’s Motion because he has not met his evidentiary burden.”);

see also United States v. Alejo, No. CR 313-009, 2020 U.S. Dist. LEXIS 35873, at *3

(S.D. Ga. Feb. 27, 2020) (explaining that while defendant attached “Administrative


      7  That does not mean, however, that COVID-19 is irrelevant to a court’s
analysis of a motion under § 3582(c)(1)(A). If an inmate has a chronic medical
condition that has been identified by the CDC as elevating the inmate’s risk of
becoming seriously ill from COVID-19, that condition may satisfy the standard of
“extraordinary and compelling reasons.” See Centers for Disease Control, At Risk for
Severe Illness, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (last modified Apr. 2, 2020). Under these
circumstances, a chronic condition (i.e., one “from which [the defendant] is not
expected to recover”) reasonably may be found to be “serious” and to “substantially
diminish[] the ability of the defendant to provide self-care within the environment of
a correctional facility,” even if that condition would not have constituted an
“extraordinary and compelling reason” absent the risk of COVID-19. USSG § 1B1.13,
cmt. n.1(A)(ii)(I). But as part of its analysis of the totality of circumstances, the Court
should consider whether the inmate is more likely to contract COVID-19 if he or she
is released than if he or she remains incarcerated. That will typically depend on the
inmate’s proposed release plans and whether a known outbreak has occurred at his
or her institution. Here, though, Hope has not provided evidence to meet her burden.

                                            19
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 20 of 23



Notes” from his BOP record, “[t]his evidence does not indicate, however, that Alejo’s

medical condition currently meets the criteria set forth by the Sentencing

Commission to qualify him for a reduction in sentence”).

      E. Alternatively, this Court should exercise its discretion and decline
         to grant Hope’s motion for compassionate release.

      Even if this Court were to find that it has jurisdiction to consider Hope’s

compassionate release request (and specifically the motion to amend), it should

exercise its discretion and decline to grant it. See 18 U.S.C. § 3582(c)(1)(A) (explaining

court “may reduce the term of imprisonment”); see also United States v. Webster, No.

3:91CR138 (DJN), 2020 WL 618828, at *5 (E.D. Va. Feb. 10, 2020) (“Even if a

defendant meets the eligibility criteria for compassionate release, the Court retains

discretion over whether to grant that relief.”). In making this determination, the

district court must determine that “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g) . . . .”

U.S.S.G. § 1B1.13(2). This includes considering the person’s character, physical and

mental condition; their past conduct; their criminal history; and whether, at the time

of the offense, the person was on probation or parole. See 18 U.S.C. § 3142(g)(3).

Moreover, the court must consider “the nature and seriousness of the danger to any

person or the community that would be posed by the person’s release.” Id. §

3142(g)(4). Should the district court conclude the defendant does not pose a danger to

any person or the community, it must then continue to evaluate the factors under §

3553(a). See 18 U.S.C. § 3582(c)(1)(A); United States v. Willingham, No. CR 113-010,

2019 WL 6733028, at *1 (S.D. Ga. Dec. 10, 2019).

                                           20
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 21 of 23



      Hope has the burden to show she qualifies for compassionate release, and she

has not provided any documentation demonstrating that her specific medical

conditions, medications, and conditions of confinement at FMC Carswell are inclined

to uniquely and adversely affect her to the point of justifying early release. Moreover,

Hope has not demonstrated (as is her burden) that BOP’s COVID-19 plan is

inadequate or that FMC Carswell is specifically unable to adequately treat her.

Presumably, as a federal medical center, FMC Carswell would be able to address

Hope’s medical concerns.    As of May 11, 2020, FMC Carswell reported one inmate

and zero staff members had testified positive for COVID-19.8 Here, Hope is not being

treated any differently than any other inmate, and she has not shown that BOP

cannot adequately address any potential medical issues she faces during this period.

Because Hope has not demonstrated how COVID-19 specifically affects her, apart

from pure speculation, nor shown that BOP’s plan is inadequate, nor established that

FMC Carswell is unable to adequately treat her, her request for compassionate

release based on COVID-19 fails.




      8   See BOP COVID-19 resource page.

                                          21
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 22 of 23



                                 Conclusion

      For the foregoing reasons, the United States respectfully requests that

Defendant’s request to amend her motion for compassionate release (Doc. 212) be

denied.

                                    Respectfully submitted,

                                    BOBBY L. CHRISTINE
                                    UNITED STATES ATTORNEY

                                    //s// Justin G. Davids
                                    Justin G. Davids
                                    Assistant United States Attorney
                                    Missouri Bar No. 57661


P.O. Box 8970
Savannah, Georgia 31412
(912) 652-4422




                                      22
   Case 2:13-cr-00016-LGW-BWC Document 213 Filed 05/12/20 Page 23 of 23




                           CERTIFICATE OF SERVICE

      This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) that was generated as a

result of electronic filing in this Court. Additionally, a copy has been mailed to:

      Schella Hope, Reg. No. 22040-017
      FMC Carswell
      Federal Medical Center
      Inmate Legal Mail
      P.O. Box 27137
      Fort Worth, Texas 76127

      This May 12, 2020.

                                               Respectfully submitted,

                                               BOBBY L. CHRISTINE
                                               UNITED STATES ATTORNEY

                                               /s/ Justin G. Davids
                                               Justin G. Davids
                                               Assistant United States Attorney
                                               Missouri Bar No. 57661

Post Office Box 8970
Savannah, Georgia 31412
(912) 652-4422
